Title: From Alexander Hamilton to Andrew G. Fraunces, 2 August 1793
From: Hamilton, Alexander
To: Fraunces, Andrew G.



Philadelphia, August 2, 1793.
Sir,
I have received your letter of this date, at which I am astonished more than I can express. Do you imagine that any menaces of appeal to the people, can induce me to depart from what I conceive to be my public duty!
As to what you call the affair of the Umpire, I cannot even divine what you mean by it. But whatever it may be—whatever guilty project you may have entered into, to better your condition by defaming me—I set you and all your accomplices at defiance. Begin as soon as your please; but beware of what attempt.

A. Hamilton
Mr. Andrew G. Fraunces.

